UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1905



SEYEDEH FATEMAH JANHAMIR,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A28-023-510)


Submitted:   October 12, 2007             Decided:   November 5, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Petition denied by unpublished per curiam opinion.


Seyedeh Fatemah Janhamir, Petitioner Pro Se. Eric Warren
Marsteller, Michelle Gorden Latour, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Seyedeh Fatemah Janhamir, a native and citizen of Iran,

seeks review of an order of the Board of Immigration Appeals

(Board) denying relief from removal.          Janhamir challenges the

Board’s finding that she was an arriving alien and inadmissible,

and claims that the Notice to Appear charging her with removability

is thus null and void.   We have reviewed the administrative record

and the Board’s decision and conclude that Janhamir’s claims are

without   merit.   See   8   U.S.C.   §   1101(a)(13)(C)   (2000).   We

accordingly deny the petition for review for the reasons stated by

the Board.    In re: Janhamir, No. A28-023-510 (B.I.A. July 26,

2005).    We deny Janhamir’s motions to strike Respondent’s reply

brief, for reproduction of relevant portions of the administrative

record, and to substitute certain pages of the administrative

record.   Finally, we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                       PETITION DENIED




                                 - 2 -